Citation Nr: 0720150	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-20 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for pes planus, claimed as 
flat feet.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


REMAND

The veteran served on active duty from July 1965 to July 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2007 Order of the U.S. Court of 
Appeals for Veterans Claims (Court).  

In a January 2006 decision, the Board denied entitlement to 
service connection for pes planus, claimed as flat feet.  The 
veteran appealed the Board's decision to the Court.  In 
February 2007, the parties filed a Joint Motion for Partial 
Remand (Joint Motion).  By Order entered February 28, 2007, 
the Court granted this motion, and remanded the claim as 
requested in the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The Joint Motion indicates that the Board did not provide an 
adequate statement of reasons and bases for its denial of the 
veteran's claim in that the Board did not adequately explain 
its findings that the presumptions of soundness and 
aggravation had been rebutted.  

Based on the Joint Motion, the Board finds that further 
development is needed before a decision can be issued on the 
merits of the veteran's claim for service connection for pes 
planus, claimed as flat feet.  Such development would ensure 
that the veteran's due process rights, including those 
associated with the duties to notify and assist, are met.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  

In this case, the veteran contends that he did not begin 
having problems with his feet until after he finished basic 
training, that he was diagnosed with flat feet while he was 
stationed in Vietnam, and that the condition worsened while 
he was serving there.  See July 2004 notice of disagreement 
(NOD).  

The veteran's service medical records indicate that he 
complained of bilateral foot pain and was diagnosed with 
severe pes planus in August 1966.  The Clinical Record Cover 
Sheet dated in August 1966 contains a diagnosis of 
"Flatfoot, bilateral, congenital" and a notation "LD: Yes, 
CO and Surgeons agree."  The Joint Motion for Remand 
includes the statement, "If the doctors stated both that his 
condition was congenital and incurred in the line of duty, 
there is a question as to whether there is 'clear' evidence 
to rebut the presumption of soundness."  At the time of his 
separation from service, the veteran complained of foot 
trouble in the form of flat feet.  See May 1967 report of 
medical history.  It was noted upon clinical evaluation that 
the veteran had second degree pes planus, asymptomatic.  See 
May 1967 report of separation medical examination.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2006), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  It is 
noted that a February 2004 record from Dr. McLemore contains 
an impression of bilateral pes planus.  The Board finds that 
an appropriate medical examination is necessary for the 
purpose of ascertaining whether pes planus, which was noted 
to be congenital during service, pre-existed service.  If pes 
planus is determined to have pre-existed service, the 
examiner must also indicate whether the condition was 
aggravated during service, as determined by reviewing the 
veteran's service medical records.  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination for the purpose of 
ascertaining whether clear and 
unmistakable evidence demonstrates that 
the veteran's pes planus existed before 
his entry into military service and was 
not aggravated by such service.  The 
examiner should indicate whether the 
veteran now has pes planus.  The 
examination report should discuss whether 
there is clear and unmistakable evidence 
that the veteran's pes planus pre-existed 
his entry into military service, and the 
basis for this opinion.  If the examiner 
concludes that the veteran's pes planus 
existed before his entry into military 
service, the examiner should also address 
whether there is clear and unmistakable 
evidence that the pes planus was 
increased in disability by such service 
and the basis for the opinion expressed.  
The claims folder must be made available 
for the examiner's review.  

2.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


